Citation Nr: 0100912	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased combined rating greater than 
60 percent for organic heart disease, from August 31, 1944 
through November 3, 1945, pursuant to VA's 1933 schedule for 
rating disabilities.  

2.  Entitlement to an (increased) compensable combined 
rating, including restoration of a combined rating of 60 
percent for organic heart disease, from November 4, 1945 
through March 31, 1946, pursuant to VA's 1933 schedule for 
rating disabilities.

3.  Entitlement to an increased (compensable) combined rating 
for organic heart disease since April 1, 1946, pursuant to 
VA's 1945 schedule for rating disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
August 30, 1944.

A September 1944 rating decision granted service connection 
for a disorder classified as rheumatic fever, on the basis of 
service incurrence, and a 50 percent prestabilization rating 
was assigned for the period from August 31, 1944 to February 
28, 1945.  The veteran was notified of that rating decision 
by letter dated September 11, 1944.  A November 1944 rating 
decision confirmed and continued the prior 50 percent rating 
for rheumatic fever.  Additionally, a separate 10 percent 
evaluation was assigned for a heart disorder, classified as 
congenital heart disease with myocarditis, on the basis of 
service aggravation.  This resulted in a combined rating of 
60 percent for service-connected cardiac pathology.  The 
veteran thereafter appealed the September 1944 and November 
1944 rating decisions by stating, among other things, that he 
should receive a 100 percent rating for his heart disease 
until such time as he was capable of gainful employment.  

A hearing was held in March 1945 before a traveling section 
of the Board of Veterans' Appeals (Board), sitting at Bay 
Pines, Florida.  Subsequently, in March 1945, the Board 
section entered a remand order directing the RO to obtain 
additional medical data, perform a social and industrial 
survey, and schedule the veteran for a period of observation 
and evaluation at a VA medical facility.  Further, the remand 
order specified that, after the development requested had 
been completed, the RO was to return the case to the Board, 
if in order.

The evidentiary development requested on remand was 
completed.  Thereafter, the RO issued a rating decision in 
September 1945 proposing to reduce the veteran's rating for 
rheumatic fever from 50 percent to noncompensable, effective 
November 4, 1945; also, proposing to reduce the veteran's 
rating for a heart disorder, classified as congenital heart 
disease with myocarditis, to noncompensable, effective 
November 4, 1945.  A September 7, 1945 letter from the RO 
notified the veteran that he had a period of 60 days in which 
to submit evidence to show that the proposed reduction was 
not warranted.  Further, the RO informed him that the 
proposed reduction action did not affect his appeal filed on 
February 8, 1945.  The veteran thereafter vigorously 
protested the reduction of the combined rating for heart 
disease, but the proposed reductions were thereafter affirmed 
and a zero percent combined rating was assigned, effective 
November 4, 1945.

A review of the record discloses that the veteran's claims 
folder was not returned to the Board upon completion of the 
previously referenced evidentiary development and rating 
decisions.  Thereafter, the veteran's representative, in a 
statement received at the RO in May 1998, argued that the 
1945 reductions in the veteran's ratings should not have been 
effectuated.  Moreover, it was asserted that the veteran had, 
in fact, appealed rating decisions issued during 1944 and 
1945.  

In July 1998, the RO issued what it deemed to be a 
supplemental statement of the case (SSOC) addressing an issue 
framed as "evaluation of disabilities of the heart to 
include residuals of rheumatic fever and congenital heart 
disease with myocarditis," continuing a currently assigned 
evaluation of noncompensable.  In the SSOC, the RO 
acknowledged that VA had "lost control" of the appeal many 
years before.  The SSOC referenced the above mentioned rating 
actions and associated evidentiary and procedural development 
which took place during 1945 and 1946.  A March 1999 SSOC 
stated that the noncompensable ratings assigned for residuals 
of rheumatic fever and congenital heart disease with 
myocarditis had been confirmed and continued.  

Documents in the claims folder indicate that the RO deemed 
the May 1998 statement from the veteran's representative to 
be an allegation of clear and unmistakable error in the 
September 1945 proposal to reduce the veteran's evaluations 
and subsequent November 1945 rating decision which 
effectuated the reductions.  The following issues were 
certified for appeal:  1)  whether the decision of September 
1945 to reduce benefits to noncompensable was clearly and 
unmistakably erroneous; and 2)  entitlement to an increased 
rating for heart disease, currently evaluated as 
noncompensable.  

Having reviewed the procedural history of the case, the Board 
concludes that the appeal which was the subject of the Board 
remand in 1945 has remained in an open status, and that the 
appeal currently before the Board involves all ratings which 
have been in effect for heart disease from the day following 
discharge from service in August 1944.  This accordingly 
involves ratings which were assigned and reduced under VA's 
1933 rating schedule and any compensable rating to which the 
veteran may have been entitled under VA's 1945 rating 
schedule, which became effective April 1, 1946.  The veteran 
and his representative do not have to establish clear and 
unmistakable error as to any issue.


REMAND

As regards ratings which are covered by VA's 1933 rating 
schedule, the RO must explain in a statement of the case 
(SOC) the following matters:  a)  Why a rating (and/or 
combined rating) for heart disease in excess of 60 percent 
was not in order from the day following discharge from 
service under the 1933 rating schedule; and b)  Why the 
rating (and/or combined rating) for heart disease was reduced 
to noncompensable, effective November 4, 1945, and why a 
higher rating for heart disease would not have been in order 
under the 1933 rating schedule from November 4, 1945 through 
March 31, 1946.

As regards the ratings which are covered by the 1945 rating 
schedule, the RO must first explain in an SOC what rating 
(and/or combined rating) should have been assigned for heart 
disease, effective April 1, 1946.

As regards a rating (and/or combined rating) to which the 
veteran may be currently entitled, the Board notes that the 
veteran's service-connected heart disease and residuals of 
rheumatic fever are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  Additionally, it should be noted that 
arteriosclerotic heart disease (coronary artery disease) is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
Effective January 12, 1998, the criteria for rating 
cardiovascular disorders were amended and new rating criteria 
were promulgated.  When regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the appellant is entitled to a decision on the claim under 
criteria which are most favorable to the appellant.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes that 
the criteria of the 1945 rating schedule, which predate 
January 12, 1998, list symptoms and clinical findings, as 
well as work limitations, expressed in terms of ordinary 
manual labor, light manual labor or sedentary employment, 
which must be present, in order to warrant assignment of 
various percentage ratings.  As well, the criteria of the 
1945 rating schedule, which became effective January 12, 
1998, list various symptoms and clinical findings, and 
specify work limitations, expressed in terms of metabolic 
equivalents (MET's), which must be present, in order to 
warrant assignment of various percentage ratings.

A review of the record discloses that a VA cardiovascular 
examination was performed in December 1998.  The extent of 
detail in the examiner's narrative of the veteran's medical 
history suggests that a review of the claims folder was 
accomplished.  However, the examiner did not verify claims 
folder review.  Further, the examination report does not 
contain comments regarding the impact, if any, of the 
veteran's heart disease on his ability to perform either 
ordinary manual labor, light manual labor or sedentary 
employment.  In addition, no comment is provided as to a 
compromise, if any, of his activity level in terms MET's.  

A review of the report of the December 1998 VA cardiovascular 
examination, and the follow-up March 1999 addendum report, 
shows that the veteran has rheumatic heart disease, as well 
as recently demonstrated arteriosclerotic heart disease.  The 
July 1998 SSOC lists criteria for evaluating rheumatic fever 
residuals under 38 C.F.R § 4.88b, Diagnostic Code 6309, and 
both the old and revised criteria for evaluating valvular 
heart disease (including rheumatic heart disease) under 38 
C.F.R § 4.104, Diagnostic Code 7000.  However, the SSOC makes 
no reference to 38 C.F.R § 4.104, Diagnostic Code 7005, which 
is for application to arteriosclerotic heart disease.  

VA's Office of the General Counsel issued an opinion in May 
2000 which had the effect of rendering substantive and 
binding on VA the provisions of M21-1, Part VI, Paragraph 
11.18f(2).  VAOPGCPREC 6-2000.  As herein pertinent, the 
Board believes that the significance of the General Counsel 
opinion is that a claimant's arteriosclerotic heart disease 
cannot be dissociated, for rating purposes, from already 
service-connected rheumatic heart disease.  It does not 
appear from the record that the RO considered the impact of 
the arteriosclerotic heart disease when evaluating the extent 
of the veteran's heart disorder.

Inasmuch as the RO has not addressed all applicable rating 
criteria with respect to all pertinent ratings since the day 
following the veteran's discharge from service, the Board 
finds that further development is required with respect to 
the claim.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should arrange for a 
cardiovascular examination of the 
veteran, in order to ascertain the nature 
and severity of any and all forms of 
heart disease now present.  The examiner 
must review the entire claims folder, 
including a copy of this remand, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The examining cardiologist 
should be advised that under the 1933 
rating schedule, Code 1036, myocarditis 
was ratable as follows:  Class I-10 
percent; Class II-30 percent; Class 
III-60 percent; Class IV-80 percent; 
and Class V-100 percent.  Based on 
clinical findings referable to heart 
disease in service and following service 
prior to April 1, 1946, the examiner 
should classify the veteran's myocarditis 
as either Class I, Class II, Class III, 
Class IV or Class V.  On the current 
examination, all indicated special 
studies should be performed, clinical 
findings should be reported in detail, 
and limitations on work or activity 
should be depicted (i.e., the capacity to 
perform ordinary manual labor, light 
manual labor or only sedentary 
employment, and workload expressed in 
MET's).  The RO should provide to the 
examiner a copy of the old and new rating 
criteria as to Diagnostic Codes 7000 and 
7005 of the 1945 rating schedule.  

2.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.  The 
RO should thereafter address all 
appropriate questions outlined above 
under the 1933 rating schedule.  The RO 
should then the evaluate the service-
connected heart disease under the old 
rating criteria of the 1945 rating 
schedule.  Additionally, the service-
connected heart disease, should be 
evaluated under the new rating criteria, 
which became effective January 12, 1998.  
The veteran should be assigned an 
evaluation consistent with whichever 
rating criteria would provide for a 
higher evaluation, but the criteria which 
became effective January 12, 1998 may not 
be used for rating purposes prior to that 
date.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished an 
SSOC and afforded a reasonable time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this REMAND is to obtain clarifying information, to ensure 
due process of law, and to comply with precedent decisions of 
the United States Court of Appeals for Veterans Claims, .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



